Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-7, and 9-18 in the reply filed on 04/01/2022 is acknowledged.
Claims 3-4, 8 and 19-21 are withdrawn by the examiner as being drawn to non-elected subject matter.
Claims 1-2, 5-7 and 9-18 are examined herein on the merits.

Claim Objections
Claims 7 and 9-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot readily be determined as to what subject matter is defined in the claim.  In the instant case, claim 6 depends from claim 1 and 5 and claims 9-18 are all multiply dependent including either claim 6, claim 9, claim 10 or claim 14 all multiply dependent claims  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method to mutate the genome of a brassica plant cell at a target site comprising inducing a double-stranded DNA break at said target site wherein the double-stranded break enzyme recognizes a sequence in the vicinity of or at said target site in a Kas2 gene.  The specification defines “vicinity” to be as far away as 10Kbp, which is a section of 10,000 bases on either side of the gene, which is roughly anywhere from 25,000-30,000 bases of potential recognition for Kas2.  However, in addition to this area, since there are several isoforms of KAS2, there are approximately 6 locations such that the breadth of the claim encompasses up to 180,000 bases of DNA.
In contrast, the specification only describes recognition sites within the KAS2 gene itself and specifically isoforms N2 and N12 for use with the disclosed invention.  The specification does not describe the regions outside of the KAS2 gene, nor does the specification describe which exact sequences could be recognition sequences and still be considered to be used in their invention, specifically to alter fatty acid composition.
Accordingly, one of skill in the art would not be able to determine if they were in possession of the invention as currently claimed or not, since it is unclear how modifications outside the KAS2 region would impact the invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conway et al (USPGPUB20150056705, filed on 05/15/2014).
The claims are drawn to a method to mutate the genome of a Brassica plant cell at a target site comprising inducing a double strand break at a target site comprising a Kas2 gene or in the vicinity of a Kas2 gene and a selecting a plant cell wherein the modification has introduced at least one insertion or deletion or combination thereof, wherein the plant cell is regenerated into a plant wherein said mutation results in reduced production of saturated fatty acids.
Conway et al teach methods to modify the expression of endogenous gene in a cell comprising introducing a double stranded break into the genome at a target site wherein the cell includes a plant cell (see claims 1 and 9 for example, and claim 12 specifying a plant KASII gene) wherein the plant Brassica napus is explicitly described (70th paragraph under Summary) and wherein the cells are regenerated into plants (see 69th paragraph under Summary).
Although Conway et al do not expressly teach the reduction of saturated fatty acids Conway et al clearly link the genes for use with Brassica with the fatty acid biosynthesis pathway including KASII (see 69th and 70th paragraphs above) and the result is an inherent property of the genomic medication.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conway et al (USPGPUB20150056705.
The claim is drawn to a method to mutate the genome of a Brassica plant cell at a target site comprising inducing a double strand break at a target site comprising a Kas2 gene or in the vicinity of a Kas2 gene and a selecting a plant cell wherein the modification has introduced at least one insertion or deletion or combination thereof, wherein the plant cell is regenerated into a plant wherein said mutation results in reduced production of saturated fatty acids and wherein the enzyme is a meganuclease.
Conway et al teach methods to modify the expression of endogenous gene in a cell comprising introducing a double stranded break into the genome at a target site wherein the cell includes a plant cell (see claims 1 and 9 for example, and claim 12 specifying a plant KASII gene) wherein the plant Brassica napus is explicitly described (70th paragraph under Summary) and wherein one embodiment encompasses using “split enzyme” technology such as a meganuclease (see 2nd paragraph preceding RNA components of CRISPR/Cas) and wherein the cells are regenerated into plants (see 69th paragraph under Summary).
Although Conway et al do not expressly teach the reduction of saturated fatty acids Conway et al clearly link the genes for use with Brassica with the fatty acid biosynthesis pathway including KASII (see 69th and 70th paragraphs above) and at least suggest substituting Meganucleases for CRISPR-Cas, see above.
Given the state of the art and the disclosure by Conway et al it would have been obvious to target the KASII gene of Brassica in Brassica cells as taught by Conway et al using the methods of Conway et al and use a Meganuclease system as suggested by Conway et al.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663